DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. No. 2020/0124955 A1, hereinafter Hu ‘955) in view of Hu et al. (CN 109765745 A, hereinafter Hu ‘745).
Hu ‘955 discloses:
Regarding claim 1, a light source apparatus (i.e. light source device illustrated in Figure 5) comprising: a first light source (Figure 5, element 201) configured to emit first color light (i.e. blue laser light; page 3, paragraph 0039, lines 1-2); a second light source (Figure 5, element 203) configured to emit second color light (i.e. red laser light; page 6, paragraph 0059, line 10) having a different wavelength from a wavelength of the first color light (i.e. blue laser light); and an optical system (i.e. light guiding system; page 7, paragraph 0072, lines 5-9) including a light guide surface (Figure 5, element 204b) configured to guide the first color light from the first light source (Figure 5, element 201) and the second color light from the second light source (Figure 5, element 203) to the phosphor (Figure 5, element 206), and the optical system (i.e. light guiding system) being configured to emit combined light of the first color light (i.e. blue laser light; page 3, paragraph 0039, lines 1-2), the second color light (i.e. red laser light; page 6, paragraph 0059, line 10) and the third color light (i.e. element 206 may have different wavelength conversion sections, such as a green wavelength conversion section; page 4, paragraph 0042, lines 20-23) from the phosphor (Figure 5, element 206).
Regarding claim 3, the light guide surface (Figure 5A, element 204b) includes, in a single surface, a first area (Figure 5A, element 204b1) which the first color light from the first light source enters (page 7, paragraph 0074, lines 5-6) and a second area (Figure 5A, element 204b3) which the second color light (i.e. light emitted by element 203 is also called the compensation light; page 7, paragraph 0075, line 30) from the second light source enters (page 7, paragraph 0074, lines 9-10).
Regarding claim 4, the first area (Figure 5A, element 204b1) and the second area (Figure 5A, element 204b3) do not overlap each other (clearly illustrated in Figure 5A).
Regarding claim 6, the light guide surface (Figure 5A, element 204b) includes a first light guide surface (Figure 5A, element 204b1) which the first color light from the first light source enters (page 7, paragraph 0074, lines 5-6), and a second light guide surface (Figure 5A, element 204b3) different from the first light guide surface (Figure 5A, element 204b1) which the second color light (i.e. light emitted by element 203 is also called the compensation light; page 7, paragraph 0075, line 30) from the second light source enters (page 7, paragraph 0074, lines 9-10).
Regarding claim 7, the optical system (i.e. light guiding system; page 7, paragraph 0072, lines 5-9) includes a condenser optical system (Figure 5, element 205) configured to condense toward the phosphor (Figure 5, element 206), the first color light (i.e. light emitted by element 201 in Figure 5) and the second color light (i.e. light emitted by element 203 in 
Regarding claim 9, an image projection apparatus (i.e. projection system; page 13, paragraph 0128, lines 1-2) comprising: a light source apparatus (i.e. light source device; page 13, paragraph 0128, lines 2-3); and a light modulation element (i.e. light modulating device; page 13, paragraph 0128, line 4) configured to modulate light emitted from the light source apparatus according to an input image signal and to generate image light (page 13, paragraph 0128, lines 5-10), wherein the image projection apparatus (i.e. projection system; page 13, paragraph 0128, lines 1-2) displays an image by projecting the image light onto a target surface (i.e. the projection system achieves a projection display function; page 13, paragraph 0128, lines 8-10), wherein the light source apparatus (i.e. light source device illustrated in Figure 5) includes: a first light source (Figure 5, element 201) configured to emit first color light (i.e. blue laser light; page 3, paragraph 0039, lines 1-2); a second light source (Figure 5, element 203) configured to emit second color light (i.e. red laser light; page 6, paragraph 0059, line 10) having a different wavelength from a wavelength of the first color light (i.e. blue laser light); and an optical system (i.e. light 
Hu ‘955 teaches the salient features of the present invention as explained above except (regarding claims 1 and 9) a phosphor configured to convert part of the first color light into third color light having a wavelength different from the wavelength of the first color light and to emit the third color light, to emit the rest of the first color light as it is, and to emit the second color light as it is; wherein the phosphor simultaneously emits the first color light, the second color light, and the third color light.
Hu ‘745 discloses (see annotated Figure 8) a phosphor (Figure 8, element 360) configured to convert part of the first color light (i.e. blue light; Figure 9, element B) into third color light (i.e. yellow light; Figure 9, element Y) having a wavelength different from the wavelength of the first color light (i.e. blue light) and to emit the third color light (i.e. yellow light), to emit the rest of the first color light as it is, and to emit the second color light as it is (see translation, page 6, paragraph 0034, lines 218-223 and page 12, 

    PNG
    media_image1.png
    810
    638
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor configured to convert part of the first color light into third color light having a wavelength different from the wavelength of the first color light and to emit the third color light, to emit the rest of the first color light as it is, and to emit the second color light as it is; wherein the phosphor simultaneously emits the first color light, the second color light, and the third color light as shown by Hu ‘745 in combination with Hu ‘955’s invention for the purpose of performing de-coherence processing of the first, second and third color lights, so as to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. No. 2020/0124955 A1, hereinafter Hu ‘955) in view of Hu et al. (CN 109765745 A, hereinafter Hu ‘745) and further view of view of Kawasumi.
Hu ‘955 in combination with Hu ‘745 teaches the salient features of the present invention except the first area and the second area at least partially overlap each other.
Kawasumi (US Pub. No. 2017/0153538 A1) discloses the first area (Figure 2B, element 71) and the second area (Figure 2B, element 72) at least partially overlap each other (i.e. element 71 overlap a certain side of element 72; page 2, paragraph 0029, lines 6-7).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. No. 2020/0124955 A1, hereinafter Hu ‘955) in view of Hu et al. (CN 109765745 A, hereinafter Hu ‘745) and further view of Kawasumi.
Hu ‘955 in combination with Hu ‘745 teaches the salient features of the present invention except a light source apparatus wherein the following condition is satisfied:  A/B<1.0  where A is an area of the light guide surface when viewed from a side of the wavelength conversion element and B is a light beam area of the combined light.
Kawasumi (US Pub. No. 2017/0153538 A1) discloses a light source apparatus (i.e. light source apparatus illustrated in Figure 1) wherein the following condition is satisfied:  A/B<1.0  where A (Figure 1, element Dd) is an area of the light guide surface (Figure 1, element 7) when viewed from a side of the phosphor (i.e. fluorescent body; Figure 1, element 9) and B (Figure 1, element Dc) is a light beam area (i.e. light flux diameter of the light emitted from element 9 in Figure 1) of the combined light (clearly illustrated in Figure 1; page 3, paragraph 0038, lines 1-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light source apparatus wherein the following condition is satisfied:  A/B<1.0  where A is an area of the light guide .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoko et al. (US Patent No. 9,851,631 B2) discloses a light source optical system including a first fly-eye lens including a plurality of first lens cells, and a second fly-eye lens including a plurality of second lens cells that guide a light flux from the first fly-eye lens to a fluorescent member. A light source image is formed between the first fly-eye lens and the fluorescent member. When a short side direction of the second lens cells is defined as a first direction and a long side direction of the second lens cells is defined as a second direction, the width of the light source image in the second direction is wider than the width of the light source image in the first direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/04/2022